Citation Nr: 0814472	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-10 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent 
for post-traumatic stress disorder (PTSD) from September 17, 
2002, to July 19, 2004, and higher than 70 percent from 
September 1, 2004, to October 30, 2005, January 1, 2006, to 
August 6, 2006, and November 1, 2006, to the present.

2.  Entitlement to a total disability rating based upon 
individual unemployability due solely to the service-
connected disability (TDIU) prior to July 20, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran served on active duty from January to November 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2003 and January 2004 rating decisions 
of the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

A motion to advance this case on the docket due to financial 
hardship was granted by the Board in August 2005.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  
In August 2005, the Board also remanded the veteran's appeal 
for additional development.  

In a January 2008 decision, the originating agency assigned 
temporary total ratings based on hospitalizations for PTSD 
from July 20, 2004, through August 2004, from October 31, 
2005, through December 2005, and from August 7, 2006, through 
October 2006.  It also increased the schedular rating for the 
veteran's PTSD to 70 percent, effective September 1, 2004, 
and granted a TDIU, effective July 20, 2004.  This did not 
satisfy the veteran's appeal with respect to either issue.  


FINDING OF FACT

From September 17, 2002, to July 19, 2004, September 1, 2004, 
to October 30, 2005, January 1, 2006, to August 6, 2006, and 
November 1, 2006, to the present, the veteran's PTSD has been 
productive of social and occupational impairment that more 
nearly approximates total than deficiencies in most areas.




CONCLUSIONS OF LAW

1.  From September 17, 2002, to July 19, 2004, September 1, 
2004, to October 30, 2005, January 1, 2006, to August 6, 
2006, and November 1, 2006, to the present, the criteria for 
a 100 percent evaluation for PTSD are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2007).

2.  The issue of entitlement to a total disability rating 
based on individual unemployability due to the service 
connected disability (TDIU) prior to July 20, 2004, is moot.  
Vettese v. Brown, 7 Vet App. 31 (1994); Holland v. Brown, 6 
Vet App. 443 (1994). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board notes that the record 
reflects that the veteran has been provided all required 
notice.  In addition, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's PTSD claim, and the claim of entitlement to a 
TDIU prior to July 20, 2004, is being dismissed as moot.  
Therefore, no further development of the record is required 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) or 
38 C.F.R. § 3.159 (2007).

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

A 50 percent evaluation is warranted for PTSD if it results 
in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective  
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including  
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2007).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.  

The Board notes that the veteran was afforded three VA 
examinations, in October 2002, December 2002 and November 
2006.  In November 2006, the VA examiner assigned a current 
Global Assessment of Functioning (GAF) score of 48.  The GAF 
score is based on a scale reflecting "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

The November 2006 examiner diagnosed chronic PTSD and a 
depressive disorder, not otherwise specified, secondary to 
PTSD.  He stated that "[t]he veteran is moderately to 
sever[ely] disabled with respect to social and occupational 
functioning and is determined to be unemployable."  The 
November 2006 examiner noted the veteran's report that she 
has not worked since 1987 due to what the veteran described 
as an inability to tolerate any degree of stress.  The 
examiner opined that the in-service trauma of abduction and 
rape likely combined with prior traumas, resulted in the 
present clinical picture.  

At a VA examination in December 2002, the examiner assigned a 
current GAF score of 49 and gave a primary diagnosis of 
moderate PTSD in addition to diagnosing a depressive 
disorder, not otherwise specified, secondary to PTSD.  The 
December 2002 examiner did not comment on the veteran's 
employability but noted the veteran's statement of not having 
worked since 1987 and her feelings of being unable to handle 
the stress of working.  Moreover, the December 2002 examiner 
ascribed consistency to the veteran's presentation of an in-
service rape as the trigger to hospitalization and treatment 
requests, which the examiner confirmed with the evidence of 
record.  The examiner opined that while it was not possible 
to determine exactly how much in-service trauma contributed 
to the veteran's present symptoms, the veteran's in-service 
trauma likely was a seminal event that galvanized all of her 
previous traumatic experiences.

At a VA examination in October 2002, the examiner assigned a 
current GAF score of 49 and diagnosed a depressive disorder, 
not otherwise specified, and chronic mild PTSD.  He 
parenthetically noted that the veteran's PTSD symptoms would 
account for no more than 10 percent of her overall impairment 
and functioning.  The veteran reported not having worked 
since 1987 and stated that she had difficulty maintaining 
employment because she was very easily overwhelmed, had 
limited frustration tolerance, and could not handle the 
stress of working.  The examiner concluded that the veteran 
appeared to be unable to maintain gainful employment due to 
low frustration tolerance but did not connect unemployability 
to the veteran's service-connected PTSD.  However, the 
examiner did voice his suspicion that "perhaps" the veteran 
was exaggerating her PTSD symptoms because, as he put it, 
"she essentially describes it as a central part of her life.  
This is notable given that she has had a life marked by 
trauma and dysfunction."  He further explained that "one 
would strongly suspect" that the veteran's childhood trauma 
was a greater contributor to her PTSD than the reported rape 
she experienced in the military.

The Board finds that the medical evidence, to include the 
three VA examination reports as well as voluminous VA 
treatment records on file, preponderates to show that the 
social and occupational impairment from the veteran's PTSD 
and associated depression more nearly approximates total than 
deficiencies in most areas.  Two of the three VA examiners 
gave a primary diagnosis of PTSD and attributed the veteran's 
current mental symptoms at least in part to in-service 
trauma.  All examiners assigned GAF scores of 48 or 49.  
Other VA treatment records in the claims folders note GAF 
scores predominantly in the forties.  More significantly, two 
of the three examiners explicitly found the veteran to be 
unemployable.  Of these two, the November 2006 examiner who 
determined the veteran to be unemployable, as noted above, 
opined that the in-service trauma of abduction and rape 
likely combined with prior traumas to result in the present 
clinical picture.  

As to the October 2002 examiner, he voiced "suspicions" 
that the veteran was exaggerating PTSD symptoms in language 
that was speculative (i.e., "perhaps") and with bizarre 
reasoning that leaves the Board unconvinced.  As noted above, 
the October 2002 examiner found it hard to believe that 
someone whose entire life has been "marked by trauma and 
dysfunction" could suffer from PTSD due more to an in-
service abduction and rape than any other cause.  Exactly why 
this was so remained unanswered in the October 2002 
examiner's report.  By comparison, the Board finds the 
reasoning of the December 2002 and November 2006 examiners 
more persuasive.  The November 2006 examiner noted that 
"[t]he events reported to have occurred in July 1974 [the 
abduction and rape] would be particularly terrifying and 
haunting" in finding various past traumatic experiences 
combined in the present clinical picture.  Also, as noted 
above, the December 2002 examiner noted the in-service rape 
to have been the actual trigger to hospitalization and 
treatment requests in finding the veteran's in-service trauma 
as the likely seminal event that had galvanized all of her 
previous traumatic experiences.  The December 2002 and 
November 2006 examiners reviewed the veteran's claims file, 
to include the October 2002 examination report.  Moreover, VA 
established service connection for PTSD secondary to rape in 
September 1995, and yet the October 2002 examiner speculated 
about the etiology of the veteran's current PTSD.

The record reveals that the veteran has not been employed 
during the pendency of her claim, and it furthermore appears 
from the preponderance of the evidence of record that her not 
working is attributable to her PTSD and associated 
depression.  In accordance with 38 C.F.R. § 4.7, the Board 
concludes that a 100 percent disability rating is warranted 
throughout the initial evaluation period. 

TDIU

A TDIU rating contemplates that the schedular rating is less 
than total.  38 C.F.R. § 4.16(a) (2007).  Since the veteran 
is entitled to a 100 percent rating for her PTSD on a 
schedular basis; and, as the total rating has been made 
effective for the entire period encompassing the TDIU claim, 
the claim for a TDIU prior to July 20, 2004, is rendered 
moot.  See Vettese, supra ("claim for TDIU presupposes that 
the rating for the condition is less than 100 percent"); 
Holland, supra.



							(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to a 100 percent evaluation for PTSD is granted 
from September 17, 2002, to July 19, 2004, September 1, 2004, 
to October 30, 2005, January 1, 2006, to August 6, 2006, and 
November 1, 2006, to the present, subject to the criteria 
applicable to the payment of monetary benefits.

The issue of entitlement to a TDIU prior to July 20, 2004, is 
dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


